DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 2, 5, and 7-31 is/are pending.  Claim(s) 9, 11-29, and 31 is/are withdrawn.  Claim(s) 1, 3-4, and 6 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 2/1/2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 8 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
With respect to claim 30, Applicant argues that Brigatti fails to teach the intended use of Applicant's device (scleral depression).  
In response to applicant's argument that the prior art does not teach scleral depression, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues the device of Brigatti cannot be placed in a fornix.  Applicant's device is disclosed as being 2 mm to 8 mm in thickness (e.g. [0048], PG Publication of the instant Application, US 2015/0359529 A1).  The diameter of the Brigatti device is 0.4 mm (e.g. [0152]).  As the Brigatti device is smaller it is able to be placed in a location where Applicant's larger device fits.  
Applicant argues that the device of Brigatti is not capable of performing the depression function because the device of Brigatti cannot be placed in the fornix and cannot create a 30-180 degree depression.  Applicant argues such placement is not shown and therefore is not possible.  The device of Brigatti is positioned along the sclera (e.g. Figure 5, sclera #235).  As the device is in contact with the sclera (e.g. Figure 5) it can be actuated to press the sclera radially inward (with respect to the eye) forming a depression.  As cited previously Brigatti teaches the arc length covered is from 10 mm to 75 mm and the average circumference of the eye's globe is 74.91 mm (75 mm) (e.g. [0138], [0140]).  The percentages of the circumference of an eye covered in length are 13.3% to 100%.  An eye is round and therefore has 360 degrees around its circumference.  The corresponding angle included are 48o to 360o, which includes all of 30o to 180o.  Therefore, Brigatti does function at these angles.  When being pressed radially inward, Applicant's function/use of scleral depression along an arc from 30o to 80o is met.  
Applicant argues the instant invention is a non-invasive device and that Brigatti requires an (invasive) incision.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there are no incisions needed for use of the device) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, when placed in the fornix Brigatti does not require an incision be made.  

The arguments with respect to claim 2 are discussed supra for claim 30. 
With respect to claim 5, Applicant argues a cylindrical portion is shown rather than a circular handle.  The Examiner notes the cross-section of a cylinder is a circle, which meets the claimed language. 
The arguments with respect to claim 7 are discussed supra for claim 30. 
The arguments with respect to claim 8 are discussed supra for claim 30 (intended use and arc degrees).
The arguments with respect to claim 10 are discussed supra for claim 30 (intended use). 
With respect to the interview comment, the Examiner notes the Applicant should contact the Examiner after reviewing the Office Action herein as Examination of the 2/1/2021 submission has been completed for the Office Action herein.  

 
Claim Interpretation - 35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “means for holding” in Claim 30 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for holding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 5, 7-8, 10, and 30 are is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Brigatti, et al (Brigatti) (US 2010/0004499 A1).
 Regarding Claim 30, Brigatti teaches a device (e.g. Figures 1A-B) for hands free scleral depression (e.g. Figure 5, no hand is used internally) which provides for a fixed predetermined scleral depression along an arc between 30o and 180o (e.g. Figure 5, 17; [0138], [0140], the arc length of #110 (#185) is from 10 mm to 75 mm, while the size of an average globe circumference is 74.91 mm (75 mm), therefore, the degrees covered range from 13.3% to 100% of 360o, which is 48o to 360o, which includes all of 30o to 180o) comprising a depression having a constant thickness of from 2 mm to 8 mm (e.g. [0150], Figure 16B, embodiment with 2 mm to 5 mm in diameter; the diameter of the device displaces tissue by its size (diameter) and therefore, the is fully capable of functioning to create a scleral depression of its size), a height of from 2 mm to 8 mm (e.g. [0146], Figure 16B, embodiment with 2 mm to 5 mm; [0029] indicates a combination of the cited thickness and height in a single embodiment), sized to fit in the fornix (e.g. Figure 5) and a means for holding the depressor in position on an eye (e.g. Figure 5, handle #140), wherein the depressor is shaped to follow a general curvature of a globe of the eye (e.g. Figure 5, [0023]), and wherein the depressor once positioned in the fornix, remains in position until removed (e.g. [0310]).  
  
Regarding Claim 2, the depressor has a first end sized to fit between a sclera and an orbit of the eye (e.g. Figures 1A-B, 5, free end of #110, furthest from the handle, #140) and a second end (e.g. Figure 5, remaining free end on handle #140) wherein the means for holding is a handle (discussed supra) for positioning and holding the depressor (e.g. [0185]).
Regarding Claim 5, the handle is at least partially circular (e.g. Figure 1b).
Regarding Claim 7, the depressor covers an arc from 120o to 135o (discussed supra) and from 4-5 mm in thickness (discussed supra).
Regarding Claim 8, the device provides for scleral depression in a temporal, nasal, superior or inferior regions of an eye (e.g. Figures 5-6).
Regarding Claim 10, the depressor has a constant or fixed variable cross section (e.g. Figures 1A-B, 19A-B). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/12/2021